NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                              FILED
                             FOR THE NINTH CIRCUIT                               MAR 10 2014

                                                                             MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS

JUSTIN R., by and through his mother               No. 12-16048
Jennifer R. and JENNIFER R.,
                                                   D.C. No. 1:10-cv-00657-LEK-
              Plaintiffs - Appellants,             RLP

  v.
                                                   MEMORANDUM*
KATHRYN MATAYOSHI, in her official
capacity as Superintendent of the Hawai‘i
Public Schools and STATE OF HAWAI‘I
DEPARTMENT OF EDUCATION,

              Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Hawai‘i
                    Leslie E. Kobayashi, District Judge, Presiding

                      Argued and Submitted February 19, 2014
                                Honolulu, Hawai‘i

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       By and through his mother, Jennifer R., Justin R. (collectively, “Justin”) appeals

the district court’s denial of attorney fees and costs based on its finding that



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Appellants lacked “prevailing party” status under the Individuals with Disabilities in

Education Act’s (“IDEA”) attorney fees provision, 20 U.S.C. § 1415 (i)(3). The

denial followed litigation and a settlement reached with the Hawai‘i Public Schools

and the Hawai‘i Department of Education (collectively, “Matayoshi”). We reverse

and remand.

      Under the IDEA, a district court, “in its discretion, may award reasonable

attorney[ ] fees as part of the costs . . . . to a prevailing party who is the parent of a

child with a disability[.]” 20 U.S.C. § 1415 (i)(3)(B). Buckhannon Board and Care

Home, Inc. v. West Virginia Department of Health and Human Resources, 532 U.S.

598 (2001), teaches that to be a “prevailing party,” a litigant must demonstrate it has

obtained a judicially sanctioned material alteration of the parties’ legal relationship.

“Buckhannon's definition of ‘prevailing party’ applies to the IDEA's attorney[ ] fees

provision[.]” Shapiro ex rel. Shapiro v. Paradise Valley Unified Sch. Dist. No. 69,

374 F.3d 857, 865 (9th Cir. 2004).

      The parties agree that their settlement agreement constitutes a material

alteration of their legal relationship. See also Richard S. v. Dep't of Developmental

Servs. of State of California, 317 F.3d 1080, 1087 (9th Cir. 2003). Barrios v.

California Interscholastic Federation, 277 F.3d 1128 (9th Cir. 2002), cert. denied,

537 U.S. 820 (2002), answers the remaining question, whether there was sufficient


                                            2
judicial imprimatur over this alteration. Barrios holds that a plaintiff who enters into

an enforceable private settlement agreement providing for judicial resolution of

attorney fees is a “prevailing party.” 277 F.3d at 1134. The Barrios court determined

that the parties’ settlement agreement possessed the requisite judicial imprimatur

since, “in [it], [the parties] agreed that the district court would retain jurisdiction over

the issue of attorney[ ] fees.”1 Id. at 1134 n.5; see Richard S., 317 F.3d at 1086-87.

       As in Barrios, the parties agreed in the settlement agreement that the district

court “shall retain jurisdiction to determine the issue of Plaintiffs’ entitlement to

reasonable attorney[ ] fees and costs, if any[.]”2 In addition, the Stipulation and Order

explicitly refers to the verbal settlement reached before a magistrate judge during a

court-initiated settlement conference and reserves jurisdiction for the court to decide

the attorney fees issue. Because the settlement agreement resulted in a material

alteration of the parties’ legal relationship and the Stipulation and Order and

settlement agreement provided sufficient judicial imprimatur, Justin is the prevailing

party under the IDEA’s fee provision, 20 U.S.C. § 1415 (i)(3)(B). See Barrios, 277


       1
       Contrary to Matayoshi’s argument, the terms of the settlement in Barrios were
not incorporated into the district court record. See Barrios, 277 F.3d at 1133.
       2
        As in this case, the settlement at issue in Barrios did not state the plaintiff was
entitled to attorney fees; instead, the settlement reserved the issue of “whether any
party” is a prevailing party entitled to attorney fees “for the Court to decide upon
motion by any party.” Barrios, 277 F.3d at 1133 (emphasis added).
                                             3
F.3d 1128. Accordingly, we reverse and remand for the district court to determine the

amount of fees and costs.

      REVERSED and REMANDED.




                                         4